UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4250


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICKY LEE CHAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:16-cr-00051-FL-1)


Submitted: December 15, 2017                                  Decided: February 12, 2018


Before DUNCAN, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Donald R. Pender, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Lee Chavis pled guilty, without the benefit of a plea agreement, to being a

felon in possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012).     The district court imposed a departure sentence of 65 months’

imprisonment, and Chavis appeals, arguing that the sentence is substantively

unreasonable. We affirm.

       We    review    the   reasonableness       of   a   sentence   “under   a    deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We assess

a sentence’s substantive reasonableness under “the totality of the circumstances.” Id. at

51.    Although an above-Guidelines-range sentence carries no presumption of

reasonableness on appeal, “a sentence outside the Guidelines carries no presumption of

unreasonableness.” Irizarry v. United States, 553 U.S. 708, 714 (2008). “[W]here the

district court decides that a sentence outside the Guidelines’ advisory range is

appropriate, it must consider the extent of the deviation and ensure that the justification is

sufficiently compelling to support the degree of the variance.” United States v. Zuk, 874
F.3d 398, 409 (4th Cir. 2017) (brackets, citation, and internal quotation marks omitted).

“[A] major departure from the advisory range should be supported by a more significant

justification than a minor one.” Id. (internal quotation marks citation omitted).

       We conclude that the sentence imposed in this case is substantively reasonable.

The district court found an upward departure warranted because Chavis had: committed

several unscored crimes as a teenager; been incarcerated for a lengthy period of time

following a prior conviction for murder; received 13 infractions while imprisoned; and

                                              2
obtained, possessed, and used a firearm after his release. These acts speak directly to

several of the categories of information that the Sentencing Guidelines urge courts to

examine when considering a departure—prior unscored convictions, prior sentences that

substantially exceed one year, and prior similar adult criminal conduct that did not result

in a conviction. U.S. Sentencing Guidelines Manual § 4A1.3(a)(2), p.s. (2016).

       The district court also reasonably applied the relevant 18 U.S.C. § 3553(a) (2012)

factors to determine that a 65-month sentence was appropriate. The court focused on

Chavis’ recidivism, lengthy history of violent conduct, and attempt at sentencing to

justify his criminal behavior when the court determined that protecting the public,

providing deterrence, and promoting respect for the law were of upmost importance. We

discern no abuse of discretion in that decision.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             3